UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7339


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHAPAT AHDAWAN NABAYA,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cr-00003-MHL-1)


Submitted: December 22, 2020                                Decided: December 29, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shapat Ahdawan Nabaya, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shapat Ahdawan Nabaya seeks to appeal the district court’s order denying 44

motions in his ongoing 28 U.S.C. § 2255 proceeding. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). The order Nabaya seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. Accordingly, we deny Nabaya’s motions for a certificate

of appealability and for release pending appeal, and we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2